  1:21-cv-00241-MGL-SVH     Date Filed 05/27/21   Entry Number 19   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Malcolm Brabham,                       )      C/A No.: 1:21-241-MGL-SVH
                                       )
                   Petitioner,         )
                                       )
       vs.
                                       )
                                       )                 ORDER
Warden of Broad River                  )
Correctional Institution,              )
                                       )
                   Respondent.         )
                                       )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Respondent filed a motion for

summary judgment on April 22, 2021. [ECF No. 16]. As Petitioner is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advising him of the importance of a motion and

of the need for him to file an adequate response by May 24, 2021. [ECF No. 17].

Petitioner was specifically advised that if he failed to respond adequately,

Respondent’s motion may be granted, thereby ending this case. Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As such,

it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Petitioner is directed to advise

the court whether he wishes to continue with this case and to file a response
  1:21-cv-00241-MGL-SVH      Date Filed 05/27/21   Entry Number 19   Page 2 of 2




to Respondent’s motion for summary judgment by June 10, 2021. Petitioner is

further advised that if he fails to respond, this action will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588

F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


May 27, 2021                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       2
